                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

  DANIEL KLEEBERG, LISA STEIN, and
  AUDREY HAYS,

                           Plaintiffs,

            v.

  LESTER EBER; ALEXBAY, LLC f/k/a
  LESTER EBER, LLC; CANANDAIGUA
  NATIONAL CORPORATION d/b/a
  CANANDAIGUA NATIONAL BANK &                          Civil Action No. 16-CV-9517(LAK)
  TRUST; ESTATE OF ELLIOTT W.
  GUMAER, JR.; EBER BROS. & CO.,
  INC.; EBER BROS. WINE AND LIQUOR
  CORPORATION; EBER BROS. WINE &
  LIQUOR METRO, INC.; EBER-
  CONNECTICUT, LLC; and WENDY
  EBER,

                           Defendants.




  DECLARATION OF BRIAN C. BROOK IN FURTHER SUPPORT OF PLAINTIFFS’
    SECOND MOTION TO COMPEL THE EBER DEFENDANTS TO PROVIDE
      DISCOVERY IMPROPERLY WITHHELD ON PRIVILEGE GROUNDS

       1.        I, Brian C. Brook, am an attorney licensed to practice law in the State of New

York and in this Court, among other jurisdictions, am a partner in the law firm of Clinton Brook

& Peed, and have been counsel of record for the Plaintiffs in the above-captioned case since its

initial filing in December 2016.

       2.        I submit this declaration and the exhibits attached hereto in further support of

Plaintiff’s Second Motion to Compel the Eber Defendants to Provide Discovery Improperly

Withheld on Privilege Grounds.




                                                   1
        3.      Attached as Exhibit S is a redacted copy of the Last Will and Testament of Allen

Eber, the document which created the Allen Eber Trust. The portions redacted have nothing to

do with the issues in this litigation.

        4.      Attached as Exhibit T is a redacted excerpt of the General Ledger for Eber Bros.

Wine and Liquor Corp. that was produced by the Ebers by email on this same date.

        5.      Attached as Exhibit U is a redacted copy of the accounts payable balances for

Eber Bros. Wine and Liquor Corp. as of May 31, 2012.

        6.      Attached as Exhibit V is an email exchange between Wendy Eber and one of the
outside accountants who managed the books for Eber Bros. Wine and Liquor Corp. and Eber

Bros. Wine & Liquor Metro, Inc.

        7.      Attached as Exhibit W is a printout of Glenn Sturm’s LinkedIn profile, showing

that he was a partner at Nelson Mullins since 1992.


        I declare under penalty of perjury pursuant to 28 U.S.C. § 1746 that the foregoing is true

and correct.



        Dated: November 13, 2018

                                             /s Brian C. Brook         .
                                             Brian C. Brook




                                                2
